Exhibit 10.2

 

[g03imm3m4qzs000001.jpg]

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland  20814

www.midcapfinancial.com

 

August 4, 2016

 

 

Aptevo Therapeutics Inc.

2401 4th Ave, Suite 1050

Seattle, WA 98121

Attn: Jeff Lamothe

 

 

Re:Credit and Security Agreement with Agent and Lenders

 

Ladies and Gentlemen:

This is the “Fee Letter” referred to in that certain Credit and Security
Agreement dated as of even date herewith (as may be amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), by and among Aptevo Therapeutics Inc., a Delaware corporation,
Aptevo BioTherapeutics LLC, a Delaware limited liability company, and Aptevo
Research And Development LLC, a Delaware limited liability company (collectively
in the singular, “Borrower”), the financial institutions or other entities from
time to time parties thereto as lenders (the “Lenders”), and MidCap Financial
Trust, a Delaware statutory trust (“MidCap”), individually as a Lender and as
Agent (in such capacity, “Agent”).  Capitalized terms used herein without
definition that are defined in the Credit Agreement shall have the meanings
contained in the Credit Agreement.

In addition to any fees, expenses or other amounts payable by Borrower to Agent
and the Lenders under the terms of the Credit Agreement, to induce Agent and the
Lenders to enter into the Credit Agreement and to extend to Borrower the Loans,
and as consideration for Agent and Lenders making the Loans available to
Borrower, Borrower agrees to pay to MidCap, or any affiliate thereof as directed
by MidCap, the following fees at the following times:  

 

1.

Exit Fee. Borrower shall pay to Agent, for the benefit of all Lenders who have
made Term Loan advances of each applicable tranche of Term Loans funded under
the Credit Agreement, as compensation for the costs of making funds available to
Borrower under the Credit Agreement an exit fee (the “Exit Fee”) calculated in
accordance with this paragraph and upon the date or dates required under this
paragraph.  The Exit Fee shall be an amount equal to five and seventy-five one
hundredths percent (5.75%) multiplied by the aggregate principal amount of all
Term Loans of such tranche advanced to Borrower under the Credit
Agreement.  Upon any repayment or prepayment of any portion of any Term Loan
(whether voluntary, involuntary or mandatory) other than scheduled amortization
payments (if any) and the final payment of principal in respect of any tranche
of any Term Loan, a portion of the Exit Fee shall be due in the amount of:  (i)
the Exit Fee multiplied by (ii) the percentage expressed as a decimal which is
obtained by dividing the amount of principal prepaid by the then outstanding
principal balance of such tranche of Term Loans.  Any remaining unpaid amount of
the Exit Fee shall be due and payable on the Termination Date.  All fees payable
pursuant to this paragraph shall be deemed fully accrued and earned as of the
Closing Date.  

 

 

2.

Prepayment Fee. If any advance under the Term Loan is prepaid at any time prior
to the Maturity Date, in whole or in part, for any reason (whether by voluntary
prepayment by Borrower, by reason of the occurrence of an Event of Default or
the acceleration of the Term Loan, or otherwise), or if the Term Loan shall
become accelerated and due and payable in full prior to the Maturity Date,
Borrower shall

 

--------------------------------------------------------------------------------

 

 

pay to Agent, for the benefit of all Lenders who have made such tranche of Term
Loans, as compensation for the costs of such Lenders making funds available to
Borrower under the Credit Agreement, a prepayment fee (the “Prepayment Fee”)
calculated in accordance with this paragraph.  The Prepayment Fee in respect of
the Term Loan Tranche 1 shall be equal to an amount determined by multiplying
the amount being prepaid (or required to be prepaid, if such amount is greater)
by the following applicable percentage amount:  (x) four percent (4.0%) for the
first year following the Closing Date, (y) three percent (3.0%) for the second
year following the Closing Date and (z) one percent (1.0%) thereafter (but prior
to the Maturity Date).  The Prepayment Fee in respect of the Term Loan Tranche 2
shall be equal to an amount determined by multiplying the amount being prepaid
(or required to be prepaid, if such amount is greater) by the following
applicable percentage amount:  (x) four percent (4.0%) for the first year
following the date on which the Term Loan Tranche 2 is funded, (y) three percent
(3.0%) for the second year following the date on which the Term Loan Tranche 2
is funded and (z) one percent (1.0%) thereafter (but prior to the Maturity
Date).  The Prepayment Fee shall not apply to or be assessed upon any prepayment
made by Borrower if such payments were required by Agent to be made pursuant to
Sections 2.1(a)(ii)(A) or 2.1(a)(ii)(B)(i)-(iii) of the Credit Agreement. All
fees payable pursuant to this paragraph shall be deemed fully earned on the
Closing Date and non-refundable when paid.   

 

 

3.

Agency Fee.  On the Closing Date and on each annual anniversary thereof,
Borrower shall pay Agent, for its own account and not for the benefit of any
other Lenders, an administrative fee of $87,500.  The administrative fee shall
be deemed fully earned when due and payable and, once paid, shall be
non-refundable.

 

Other than as expressly set forth herein, all of the fees payable hereunder or
pursuant hereto shall be payable to MidCap for its own account; provided,
however, that MidCap may allocate among its affiliates any of such fees in its
sole discretion.

Borrower agrees not to disclose any or all of the terms of this Fee Letter to
any person other than Borrower’s affiliates, directors, officers, employees,
attorneys or accountants (whom, in each case, shall be made aware of this
agreement not to disclose) or as may be required by Laws subpoena or order of
any any court or regulatory agency having jurisdiction over Borrower.

This Fee Letter may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one
document.  Delivery of an executed counterpart of this Fee Letter by facsimile
or other electronic transmission shall constitute valid delivery of an executed
counterpart hereof.  

THIS FEE LETTER AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR
ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. The provisions of the Credit Agreement regarding jurisdiction, venue
and jury trial waiver are incorporated herein and shall govern this Fee Letter.

Agent requests Borrower to indicate its agreement and acceptance to the
foregoing by signing below and returning this Fee Letter to Agent.




 

--------------------------------------------------------------------------------

 

 

Very truly yours,

MIDCAP FINANCIAL TRUST

As Agent for Lenders

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

 

By:__________________________

Name: Maurice Amsellem

Its:  Authorized Signatory

 

 




 

--------------------------------------------------------------------------------

 

AGREED AND ACCEPTED AS OF THE DATE FIRST SET FORTH ABOVE

 

BORROWER:

 

APTEVO THERAPEUTICS INC.

 

 

By:__________________________

Name:________________________

Title:_________________________

 

APTEVO BIOTHERAPEUTICS LLC

 

 

By:__________________________

Name:________________________

Title:_________________________

 

 

APTEVO RESEARCH AND DEVELOPMENT LLC

 

 

By:__________________________

Name:________________________

Title:_________________________

 

 

 